NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0298n.06

                                           No. 09-3994

                          UNITED STATES COURT OF APPEALS                                    FILED
                               FOR THE SIXTH CIRCUIT                                   Mar 16, 2012
                                                                                 LEONARD GREEN, Clerk
ENGINTEC CORP., an Ohio Corp.; LISA G. HUFF;                )
REGGIE D. HUFF; DAVID A. BRYS; FRANKLIN H.                  )
JOHNSON,                                                    )
                                                            )
       Plaintiffs-Appellants,                               )
                                                            )
v.                                                          )
                                                            )   ON APPEAL FROM THE
RODERICK A. BOUTIN; VINCENT MARINO;                         )   UNITED STATES DISTRICT
ROBERT K. JACKSON; LUANN JACKSON; JOHN D.                   )   COURT FOR THE NORTHERN
HALLSWORTH, JR.; L.B.LAND, INC., an Oregon                  )   DISTRICT OF OHIO
Corp.; JACKSON FAMILY TRUST; JDH SERVICES,                  )
INC., an Oregon Corp.; CHRISTOPHER MILLER;                  )                 OPINION
MATTHEW K. NAPIER; ROBERT W. HARRIS;                        )
MARK J. ENDRE; JOHN/JANE DOES,                              )
                                                            )
       Defendants-Appellees.                                )
                                                            )
                                                            )


       Before: GILMAN, ROGERS, and STRANCH, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. Plaintiffs Engintec Corp., Reggie Huff, Lisa Huff,

Franklin Johnson, and David Brys (collectively “Engintec”) appeal from a district court order

dismissing their complaint against various Defendants. The district court dismissed seven of the

thirteen Defendants for lack of personal jurisdiction and dismissed Engintec’s entire complaint with

prejudice for violating Rule 8 of the Federal Rule of Civil Procedure and for acting in bad faith.

Engintec appeals both holdings.
No. 09-3994
Engintec Corp., et al. v. Boutin, et al.

        After reviewing the record, the parties’ briefs, and the applicable law, and hearing oral

argument, this Court determines that no jurisprudential purpose would be served by a panel opinion.

Therefore, we AFFIRM the district court’s judgment dismissing Engintec’s complaint with

prejudice for the reasons stated in Judge Lioi’s July 27, 2009 Memorandum Opinion, with the

following qualification:

        The district court’s analysis of Rules 8(a) and 41(b) of the Federal Rules of Civil Procedure

is applicable to Engintec’s entire complaint, as it relates to all claims and all Defendants, and we find

this analysis dispositive. Therefore, we adopt the district court’s summation of the facts and

procedure in Section I of its opinion and its analysis of Rules 8 and 41 in Section II.C and affirm

dismissal of Engintec’s entire complaint with prejudice.




                                                   2